Citation Nr: 1047919	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  08-30 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a 
laceration of the right middle finger.

2.  Whether new and material evidence has been received to reopen 
a claim for entitlement to posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for PTSD.

4.  Entitlement to service connection for a left wrist disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from July 1974 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which denied the benefits sought on appeal.

A Travel Board hearing was held in April 2010 with the Veteran in 
Chicago, Illinois, before the undersigned Veterans Law Judge, who 
was designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.

The issue of a compensable rating for laceration residuals of the 
right middle finger, service connection for PTSD, and service 
connection for a left wrist disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.




FINDINGS OF FACT

1.  The Veteran was denied service connection for PTSD in a June 
1998 Board decision.

2.  Evidence received since the June 1998 decision, when 
considered with previous evidence of the record, relates to an 
unestablished fact necessary to substantiate the Veteran's claim 
and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 1998 Board decision that denied service connection 
for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.1104 (2010).

2.  New and material evidence has been received to reopen a claim 
for service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2010).  Such notice must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if there is a favorable disposition of the 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  The Board notes that 
effective May 30, 2008, VA amended its regulations governing VA's 
duty to provide notice to a claimant regarding the information 
necessary to substantiate a claim.  The new version of 38 C.F.R. 
§ 3.159(b)(1), removes the portion of the regulation which states 
that VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a 
letter dated in October 2005 was sent to the Veteran in 
accordance with the duty to notify provisions of the VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified 
of the evidence that was needed to substantiate his claim; what 
information and evidence that VA will seek to provide and what 
information and evidence the Veteran was expected to provide, and 
that VA would assist him in obtaining evidence, but that it was 
his responsibility to provide VA with any evidence pertaining to 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  A separate letter dated March 2006 
informed the Veteran of the criteria for establishing an 
effective date and disability rating.  See Dingess.

Specific to requests to reopen, the claimant must be notified of 
both the reopening criteria and the criteria for establishing the 
underlying claim for service connection.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  In this case, the notice letter provided 
to the Veteran in October 2005 included the criteria for 
reopening his previously denied claim, the criteria for 
establishing service connection, and information concerning why 
the PTSD claim was previously denied.  Consequently, the Board 
finds that adequate notice has been provided, as the Veteran was 
informed about what evidence is necessary to substantiate the 
elements required to establish service connection that were found 
insufficient in the previous denial.

The Veteran's service treatment records, VA treatment records, VA 
examination reports, lay statements, and hearing transcript have 
been associated with the claims file.  As discussed below, the 
Board finds that new and material evidence has been submitted, 
and further development of the claim is required.

VA has provided the Veteran with opportunity to submit evidence 
and arguments in support of his claim.  The Veteran and his 
representative have not made the Board aware of any additional 
evidence that needs to be obtained prior to appellate review.  
The record is complete and the case is ready for review.

B.  Law and Analysis

Service connection may be granted if it is shown the Veteran 
suffers from a disability resulting from an injury sustained or a 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 
3.303, 3.306 (2010).

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in some cases, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in- 
service injury or disease and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

In order to establish service connection for PTSD, in particular, 
there must be: (1) medical evidence diagnosing this condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible 
supporting evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2010); see also Cohen v. Brown, 10 Vet. App. 128 
(1997).

However, the Board notes that, effective July 13, 2010, the 
regulation governing claims for service connection for PTSD was 
amended.  See 75 Fed. Reg. 39843 (July 13, 2010).  Under the new 
amendment, if a Veteran's claimed stressor relates to fear of 
hostile military or terrorist activity, then lay testimony may 
establish the occurrence of the claimed in-service stressor, 
absent clear and convincing evidence to the contrary, if 1) a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of PTSD and that the symptoms 
are related to the claimed stressor; and 2) the claimed stressor 
is consistent with the places, types, and circumstances of the 
Veteran's service.  75 Fed. Reg. 39843 (July 13, 2010) (to be 
codified at 38 C.F.R. § 3.304(f)(3)).

A June 1998 Board decision denied the Veteran's claim for service 
connection for PTSD.  Although the RO reopened the claim and has 
adjudicated the issue of entitlement to service connection on the 
merits in the January 2007 rating decision on appeal, the Board 
must consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate the claim de novo.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the 
Board finds that no such evidence has been offered, that is where 
the analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, the 
action having become final by the expiration of one year after 
the date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103, 
20.1104 (2010).  Thus, the June 1998 decision became final as the 
claim was denied on appellate review.

The claim for entitlement to service connection may be reopened 
if new and material evidence is received.  Manio v. Derwinski, 1 
Vet. App. 140 (1991).  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material evidence 
means existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate a claim.  New and material evidence can 
be neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  Only 
evidence presented since the last final denial on any basis will 
be considered in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be considered.  
In essence, at the time of the prior denial, the Board found that 
the evidence of record did not establish that the Veteran had a 
verified stressor in service.  Indeed, the Veteran did not 
provide any specific information regarding stressors in service.

Since the prior final decision, new evidence has been added to 
the claims file.  In February 2006, the Veteran submitted 
stressor information regarding incidents of racial prejudice, 
fights, almost being pushed overboard by a fellow sailor, and 
witnessing the killing of South Vietnamese people by North 
Vietnamese people.  His testimony at his April 2010 hearing was 
in support of these stressors.

The Board finds that the evidence received since the last final 
decision, specifically Veteran's statements regarding stressors 
in service, is new and material.  The evidence was not of record 
at the time of the previous denial, and raises a reasonable 
possibility of substantiating the Veteran's claim because it goes 
to a previously unestablished fact of whether the Veteran has 
verified stressors in service. 
 
As the Board has determined that new and material evidence has 
been submitted, it is necessary to consider whether the appellant 
would be prejudiced by the Board proceeding to a decision on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As 
discussed in the Remand section below, additional development is 
necessary.


ORDER

New and material evidence having been received, the claim for 
service connection for PTSD is reopened; the appeal is granted to 
this extent only.

REMAND

A.  PTSD

As discussed above, the Veteran submitted stressor information 
regarding incidents of racial prejudice, fights, almost being 
pushed overboard by a fellow sailor, and witnessing the killing 
of South Vietnamese people by North Vietnamese people.

Racial prejudice is largely anecdotal in nature and cannot be 
verified.  The Board also notes that while records indicate the 
Veteran's ship received passengers and crew from South Vietnamese 
helicopters, there was no indication that any of these people 
were dead, dying, or injured.  See September 2006 memorandum.

With respect to his claims regarding fighting and almost being 
pushed overboard, the Veteran reported that he was disciplined 
for these incidents.  Records associated with the claims file 
reflect that the Veteran received non-judicial punishment in July 
1975 for breaching the peace.  However, although some of the 
Veteran's service personnel records are in the claims file, it is 
unclear whether his entire personnel file has been obtained.  The 
records currently associated with the claims file are 
insufficient to verify the Veteran's claims.  Therefore, on 
remand, the RO/AMC should obtain copies of the Veteran's service 
personnel records and associate them with the claims file.

If these records verify the Veteran's claims regarding fighting 
or almost being pushed overboard, then he should be afforded a VA 
examination to determine whether he currently has PTSD related to 
either of these incidents.

B.  Left Wrist

The Board notes that no medical examination has been conducted 
and no medical opinion has been obtained with respect to the 
Veteran's claim for service connection for a left wrist disorder.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration. These four factors are: (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim. 38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the U.S. Court of Appeals 
for Veterans Claims (Court) has stated that this element 
establishes a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the current 
disability or symptoms and a veteran's service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

Service treatment records do not reflect any complaints, 
treatment, or diagnoses of a left wrist injury.  However, the 
Veteran testified during his hearing that he fell down a flight 
of stairs during service and did not report a wrist injury he 
sustained as a result.  Recent VA treatment records reflect a 
history of a left wrist fracture and "old injuries" to the 
hand.  In light of these findings, the Board finds that a VA 
examination is necessary to determine the exact nature and 
etiology of the Veteran's wrist disorder.

C.  Right Middle Finger

The Veteran was scheduled for a VA examination in October 2006 
but did not appear.  At his April 2010 hearing, the Veteran 
indicated that his finger condition was manifested by pain, 
swelling, and limited motion.  He further testified that he would 
be willing to appear for another VA examination.

The Board notes that the evidence regarding the current severity 
of the Veteran's service-connected right middle finger condition 
is limited.  In light of his testimony, he should be afforded 
another VA examination to assess the current state of his 
disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO/AMC should obtain the Veteran's 
service personnel records.  All efforts 
should be documented in the claims file.  If 
the search yields no results, a notation to 
that effect should be recorded in the claims 
file.

2.  If, and only if, the Veteran's service 
personnel records identified above verify the 
Veteran's claimed stressors regarding fights 
in service or an attempt to push him 
overboard, then he should be scheduled for a 
VA examination to determine whether it is at 
least as likely as not that the Veteran has 
PTSD that is the result of his military 
service.  All indicated tests and studies 
should be accomplished, and the examiner 
should comply with the instructions above, to 
include an opinion as to whether it is at 
least as likely as not that PTSD was incurred 
in or is otherwise related to service.  Any 
diagnosis should be in accordance with the 
American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders-
IV.  After review of the pertinent material, 
including the Veteran's statements regarding 
his stressors during service, as well as a 
copy of this remand, the examiner must 
specifically discuss whether the Veteran 
meets the diagnostic criteria in DSM-IV for 
diagnosis of PTSD.  In this regard, the 
examiner must indicate whether the verified 
stressors are adequate to support a diagnosis 
of PTSD and whether the Veteran's symptoms 
are related to the claimed stressors.

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

The examiner should review the entire record 
and provide a complete rationale for all 
opinions offered.  If an opinion cannot be 
expressed without resort to speculation, 
discuss why such is the case.  In this 
regard, indicate whether the inability to 
provide a definitive opinion is due to a need 
for further information or because the limits 
of medical knowledge have been exhausted 
regarding the etiology of the disability at 
issue or because of some other reason.

3.  The RO/AMC should arrange for the Veteran 
to be accorded an examination for his left 
wrist.  The claims file, including a copy of 
this remand, should be made available to the 
examiner for review.  The examiner should 
review the Veteran's hearing testimony.  The 
purpose of the examination is to determine 
the nature and extent of any left wrist 
disorder which may be present and 
specifically to determine whether the Veteran 
has a currently diagnosed disorder that was 
incurred in or is the result of service.  All 
indicated studies are to be performed. 

Following the examination, the examiner 
should express opinions on the following 
questions: 

(a) What are the current left wrist 
diagnoses; 

(b) As to each currently diagnosed disorder, 
is it at least as likely as not (probability 
of 50 percent or greater) that such left 
wrist disorder was incurred in service or is 
otherwise related thereto. 

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

The examiner should review the entire record, 
including the statements of the Veteran, and 
provide a complete rationale for all opinions 
offered.  If an opinion cannot be expressed 
without resort to speculation, discuss why 
such is the case.  In this regard, indicate 
whether the inability to provide a definitive 
opinion is due to a need for further 
information or because the limits of medical 
knowledge have been exhausted regarding the 
etiology of the disability at issue or 
because of some other reason.

4.  The Veteran should be scheduled for an 
appropriate VA examination in order to 
determine the current severity of his 
service-connected residuals of a right middle 
finger laceration.  Any tests deemed 
necessary should be conducted, and all 
clinical findings should be reported in 
detail.  The claims folder should be provided 
to the examiner for review in conjunction 
with the examination.  

For each scar present, the examiner should 
state the size of the scar, whether it is 
superficial (not associated with underlying 
tissue damage), whether it is unstable or 
painful, and whether it has resulted in any 
limitation of function of the right middle 
finger.  Range of motion studies should be 
conducted, and the extent of any weakened 
movement and excess fatigability on use 
should be described.  To the extent possible, 
the functional impairment due to weakened 
movement and excess fatigability on use 
should be assessed in terms of additional 
degrees of limitation of motion.

5.  Following completion of the foregoing, 
the AMC/RO must review the claims folder and 
ensure that all of the foregoing development 
has been conducted and completed in full.  In 
particular, the AMC/RO should determine 
whether the examiner has responded to all 
questions posed.  If not, the report must be 
returned for corrective action.  38 C.F.R. § 
4.2 (2010).

6.  After the requested development has been 
completed, the AMC/RO should readjudicate the 
merits of the Veteran's claims based on all 
the evidence of record, including any 
additional information obtained as a result 
of this remand.  If the benefits sought on 
appeal remain denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.  

Thereafter, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


